DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/1/2021 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weekly et al (WO 2018088991 A1).
With respect to claim 1, Weekly et al disclose: A lidar system [ shown by figure 1 and figure 2 ] comprising: a light source configured to emit light at one or more wavelengths between 1200 nm and 1400 nm [ taught by light source (126); paragraph [0032] ]; a scanner configured to scan the emitted light across a field of regard of the lidar system [ taught by the optical assembly (128); bottom of paragraph [0032] ]; a receiver configured to detect a portion of the emitted light scattered by a target located a distance from the lidar system [ taught by the detectors (130) ]; and a processor configured to determine the distance from the lidar system to the target based at least in part on a round-trip time for the portion of the emitted light to travel from the lidar system to the target and back to the lidar system [ taught by control device (136), processors (138) and paragraph [0002] ].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1).
Paragraph [0028] of Weekly et al states “…. For instance, the scanning platform 104 can be various other suitable vehicles, such as an air-based vehicle (e.g. helicopter, satellite, unmanned aerial vehicle), ground-based vehicle, water-based vehicle, and/or other suitable vehicle…”
Claims 22 and 23 would have been obvious because ADAS-equipped or autonomous vehicles either fall into the categories set forth by paragraph [0028] or are suggested due to having similar characteristics – for example, an unmanned aerial vehicle being like an autonomous vehicle.
Claim 16 would have been obvious because paragraph [0032] suggests the use of a laser diode as a source.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1), as applied to claim 16 above, and further in view of Villeneuve et al (2017/0155225).
Paragraphs [0096] and [0097] teach that is was a conventional practice to temperature stabilize laser diodes, thus rendering claim 20 obvious.


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A).
The bottom of page 5 of the translation of Hinderling states “…In another improvement, the measuring device comprises a waveform digitizing module or frequency modulated continuous wave module. measuring device optionally further comprises a light mixer, the light mixer is designed to execute homodyne mixing method or heterodyne mixing method…”
This alternative range measuring method suggests, to a person of ordinary skill, the FMCW configuration set forth by claim 25.
With respect to claims 26 and 27, the bottom of page 7 of the translation of Hinderling states “…FIG. 2 shows a human eye transmittance (transmittance) from the retina of a wavelength range of 1400nm to 350nm. the long terminal of spectrum corresponding substantially to the transmission behaviour of water of about 2 cm. starting from a wavelength of 1150nm nm, the transmittance is rapidly reduced, and transmittance is less than about 10% is between 1320nm to 1400nm. That is, for a wavelength in the range, cause very low risk of damage to the human eye by measuring radiation. to the contrary, low measuring radiation wavelength (especially measuring radiation in the visible light range) and such as measuring radiation wavelength 1064nm has a substantially higher risk potential so that the measuring radiation can only be considered for the eye is very low such as 1mW power safe to transmit. measuring radiation in the UV range and will not transmit to the retina, but may damage the cornea, thus establishing the laser safety limit value here is also substantially thicker than the wavelength range according to the invention is low. For a measurement radiation of wavelength greater than 1400nm nm, in particular from the prior art known with 1550nm wavelength device, the same is as follows. laser safety limit value established laser safety limit value is obviously lower than 1200nm-1400nm a range of wavelengths, i.e., for wavelengths greater than 1400nm nm, maximum allowed radiated power substantially smaller. can obviously be seen from FIG. 2, in accordance with the invention with measuring device for the wavelength is between 1320nm to 1400nm in transmittance particularly low. the established limit value is particularly high in the wavelength range, which advantageously realize a particularly high radiation power, e.g., measuring average power of the radiation is at least 40mW, at least 90mW or at least 250mW. Therefore, the present invention provides the following advantages: it can than power emitting measurement radiation of substantially higher according to the device in the prior art, and there is no need to use special protective prevention measures…”
It would have been obvious to have modified the device of Weekly et al in accordance with the teachings of Hinderling, as set forth above, when seeking to make the device eye-safe, thus producing claims 26 and 27.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376).
Claim 2 recites “…wherein the light source comprises a diode-pumped solid-state (DPSS) laser comprising a gain medium and one or more pump laser diodes configured to optically pump the gain medium, wherein the emitted light comprises pulses of light produced by the DPSS laser…”
Page 3 of the translation of Hinderling states “…According to the invention, the radiation source is designed to such that the first wavelength is in a near infrared range of at between 1210nm to 1400nm in…”
In a discussion of sources on page 5 of the translation, it is stated “…radiation source is optionally designed for the laser source, in particular a laser diode, especially as InGaAs or InGaAs laser diodes. Alternatively, the radiation source is designed to a super-luminescent light emitting diode (SLED) has an optical amplifier. As another alternative, the radiation source can be designed NdYVO4 crystal laser is a solid-state laser, in particular having a wavelength of 1342nm nm…”
Paragraph [0010] of Baker establishes that a solid-state NdYVO4 crystal laser fall into the category of a diode-pumped solid-state laser.
As a result, claim 2 would have been obvious because Hinderling taught that it was known to use a NdYVO4 crystal laser as being interchangeable with a laser diode for the function of generating light in the near IR band.
Claim 4 is met by the teaching set forth by page 5 of the translation of Hinderling.
Claim 3 would have been obvious because paragraph [0010] of Baker et al establishes the known interchangeability of NdYVO4 and Nd:YAG crystals for the function of light generation.

Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 above, and further in view of Goldberg et al (8,446,925).
Paragraph [0002] of Weekly et al teaches that the system used transmitted pulses to determine a “point cloud”.
As a result, a person of ordinary skill in the art would have been motivated to use known structure to pulse the output of diode-pumped solid-state lasers, thus leading to figure 5 of Goldberg et al, which show a passively Q switched laser with a saturable absorber (4), pump source (1) and trigger sources (3 and 4).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 above, and further in view of Murdoch et al (2008/0095210).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 above, and further in view of Goldberg et al (8,446,925) as applied to claim 6 above, and further in view of Villeneuve et al (2017/0155224).
Claim 6 would have been obvious because the end of paragraph [0100] of Villeneuve et al taught that it was known to use vanadium doped YAG as a saturable absorber in pulsed systems using a DPSS.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 above, and further in view of Guo et al (2017/0222395).
Claim 10 would have been obvious because paragraph [0050] of Guo et al teaches that it was known to use a volume Bragg grating to wavelength stabilize a pump diode.
Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of LaChapelle (9,989,629).
Claim 28 would have been obvious in view of column 9, lines 40-44 of LaChapelle, which show that the values set forth by this claim were commonly known.
Claim 29 would have been obvious because figure 14 of LaChapelle shows that it was a known practice to filter the light source in a Lidar system.
Claims 30 and 31 would have been obvious because the elements they set forth are shown as known structure for scanning, as set forth by column 15, lines 17-28 of LaChapelle.
Claim 32 is suggested by figure 2 of LaChelle, which shows scanning the transmitter and receiver along a common beam axis.
s 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376) as applied to claim 2 above, and further in view of Welford et al (9,905,992).
Claims 13 and 14 would have been obvious because temperature stabilization of the pump lasers of a Nd:YAG gain medium was shown by column 25, lines 12-35 to have been a conventional practice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) as applied to claim 16 above, and further in view of Guo et al (2017/0222395).
Claim 18 would have been obvious because paragraph [0050] of Guo et al teaches that it was known to use a volume Bragg grating to wavelength stabilize a laser diode.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) as applied to claim 16 above, and further in view of Guo et al (2017/0222395) as applied to claim 18 above, and further in view of  LaChapelle (9,989,629).
Claim 19 would have been obvious because figure 14 of LaChapelle shows that it was a known practice to filter the light source in a Lidar system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 above, and further in view of Droz et al (9,121,703).
Droz et al teaches discontinuing the source of laser pulses when a proximity sensor determines that an object is in close range to a vehicle. The laser pulses are shut down to prevent harm to the eyes of a person.
It would have been obvious to have applied this concept to the system resulting from the combination over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 – the reason being protecting pedestrians.
15 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1) in view of Hinderling (CN 106646501 A) and Baker et al (2012/0051376), as applied to claim 2 above, and further in view of Li (2011/0150012).
Claim 15 would have been obvious because figure 5 of Li teaches that it was known to solve the problem of timing jitter by end-pumping with short pump pulse – see paragraph [0030].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weekly et al (WO 2018088991 A1), as applied to claim 16 above, and further in view of Betensky et al (2014/0063261).
Claim 17 would have been obvious because paragraph [0052] of Betensky et al teaches that laser transmitter lenses are designed to collimate a laser or laser diode to less than 2 milliradians of divergence.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645